Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

The numbering of original claims 1-15 is renumbered.  Claims 5, 9, 13 have been canceled, and no new claims have been added.  

The following is an examiner’s statement of reasons for allowance:

The Office has deemed Applicant’s latest filed claim amendments and corresponding remarks (dated 9/9/2020) persuasive to overcome the current rejection of the claims over the applied prior art references and/or any other reasonable rejection of the claims over additional candidate prior art and/or prior art combination, and the claims are thus considered in condition for patentability (MPEP § 1302.14).  
In particular, the Office notes that none of the currently applied prior art references, nor any other candidate prior art reference expressly and sufficiently discloses a combination of features recited by amended independent claims 1 and 11 as a whole, and in particular the recited / amended feature{s} of the method for providing an in-game messenger service further comprising “wherein the in-game messenger program is embedded in the software development kit, can be commonly linked to two or more games stored in the platform server, and has first and second icons, wherein the first icon for activating the in-game messenger program is displayed on a game program screen, and as the first icon is selected, an in-game messenger program display window is displayed, and wherein the second icon is separated from the game program screen and is installed independently on the user terminal, and as the second icon is selected, the in-game messenger program is independently operated regardless of whether the game is operated.…” – in combination with other recited elements of the claim, and the independent claims are thus considered allowable over prior art.  
In addition, the Office notes that Applicant’s remarks with respect to the latest claim amendments filed 9/9/2020, noting that the currently applied prior art reference(s) {Lewis, Sepulveda and/or Ramachandran} fail to disclose or suggest the latest claim amendments of the independent claims – and in particular because none of the currently applied prior art reasonably or sufficiently discloses an ‘in-game messenger program function comprising two icons, one of which is used for using the messenger program while the game is being actively used / operated, and a second icon that is used for operating the messenger program even when the game is not being actively used / operated’, as well as the required feature of ‘displaying the first icon in the game program screen’ and ‘displaying the second icon separate from the game program screen’ [Remarks: par 1, pg. 10 – par 5, pg. 11] -- is also found to be persuasive.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, .contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/GLENFORD J MADAMBA/Primary Examiner, Art Unit 2451